Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adeclat US D492,361.
Claim 1, Adeclat discloses a ball game apparatus comprising a central ring having an interior circumference configured to receive a ball (not shown), a pair of shaft sections extending from the ring in opposite directions; and a pair of paddles attached to the end of the shaft section (Fig. 1); Figs. 2 and 3 show the first paddle and the second paddle include a flat area configured to bounce or hit the ball.  It is noted that the figures do show the use of a ball.  However, the title clearly suggests the use of a ball.
.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adeclat D 492,361 in view of Ruehle U.S. Patent 3,108,807.
Claim 3, it is noted that Adeclat fails to show a recessed portion in one of the pair of paddles as claimed.  However, Ruehle discloses a game of skill includes a pair of paddles (5) and at least one of the paddles having a recessed portion (see Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art to modify one of the paddle of Adeclat with the recessed portion as taught by Ruehle for the purpose of allowing the user to catch the ball.
Claim 4 the flat area of the first paddle and the second paddle are in line with the central ring as shown in Fig. 1 of Adeclat.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adeclat D 492,361 in view of Walker, Jr. U.S. Patent 8,366,571.
It is noted that Adeclat fails to teach the use of the adapter ring as claimed.  However, Walker, Jr. discloses the use of an adapter (14, 15, 16), each adapter can be in different sizes to accommodate different sizes of the ball.  Fig. 1 of Walker, Jr. shows adapter (14) is smaller than adapter (15) which is smaller than adapter (16).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the central opening of Adeclat with the adapter ring as taught by Walker, Jr. for the purpose of accommodating different size of the ball by adjusting the diameter of the central ring. 
s 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adeclat D 492,361 in view of Green U.S. Patent 3,497,221.
Green discloses a game comprising a central member (16) with a bell (17); a pair of shaft sections (11a) extending from the central member in opposite directions; and a pair of paddles (12, 13) attached to each end of the pair of shaft sections (see Fig. 5).  Green also discloses all the steps of using the steps of throwing the ball in the air; hitting the ball with the first paddle and the second paddle (Figs. 1 and 5); and the ball hitting the bell in the central member.  Therefore, it would have been obvious to apply the method of playing the game of Green with the hole ball game apparatus of Adeclat. 
Response to Arguments
In response to applicant’s argument that Green fails to teach ball hitting a bell, such argument is not persuasive because claims 6 and 7 do not involve the method of the ball hitting a bell.  Also, applicant’s argument concerning Green fails to mention anything about “bouncing a ball from paddle to the other”, such argument is also not persuasive because Fig. 1 and Fig. 5 of Green clearly show the arrow indicating the direction of the ball bouncing from one paddle to the other.  Applicant’s other comments or arguments have been fully considered but they are not persuasive because they fail to address any specific language in claims 6 and 7 that overcomes the combination of  Adeclat and Green as presented above.
Applicant’s arguments concerning claims 1 and 3 have been fully considered in light of the above explanation and the newly cited reference Ruehle U.S. Patent 3,108,807.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711